                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

GREG MCLAREN,                                 )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 4:19-cv-02626-SNLJ
                                              )
SAFECO INSURANCE COMPANY                      )
OF ILLINOIS,                                  )
                                              )
               Defendant.                     )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiffs’ unopposed motion for remand

(#6). Defendant removed this case under diversity jurisdiction, 28 U.S.C. § 1332.

Plaintiff’s motion says that defendant cannot prove by a preponderance of the evidence

that the controversy exceeds $75,000.00. See In Re Prempro Prods. Liab. Litig., 591 F.3d

613, 620 (8th Cir. 2010) (“The defendant bears the burden of establishing federal

jurisdiction by a preponderance of the evidence.”). Defendant makes no such attempt,

conceding by e-mail that there would be no “object[ion] to [the] motion” if plaintiff

stipulated that he would not seek an amount of damages greater than the $75,000.00

threshold. Plaintiffs are the “masters of their complaints” and can “avoid removal … and

[] obtain a remand to state court” by “stipulating to amounts at issue that fall below the

federal jurisdictional requirement.” Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 595

(2013). But, the stipulation must be “legally binding” on all relevant parties. Id.




                                              1
       Here, such a binding stipulation is present—signed and sworn to by the plaintiff—

affirming he “will not seek more than $75,000 in damages, including attorney’s fees, in

this matter.” (ECF #7-2). That is enough for this Court to remand the case, and it will do

so. Addison v. Simpler Postage, Inc., 2018 WL 3742619 at * 1 (E.D. Mo. Aug. 7, 2018)

(noting the need for a signed and notarized stipulation by the plaintiff, and not yet their

attorney); see also Ereth v. GMRI, Inc., 2017 WL 6316645 (W.D. Mo. Dec. 11, 2017)

(noting the need for a “binding stipulation” above and beyond what may be pleaded in a

Missouri petition’s prayer for relief).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs’ motion for remand (#6) is

GRANTED. This matter will be REMANDED to the Circuit Court for the City of St.

Louis, Missouri, by a separate order filed herewith.


       So ordered this _13th__ day of January 2020.




                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                              2
